AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Margaret Louise Simpson                                JUDGMENT FOR ATTORNEY
                                                       JUDGMENT   IN A CIVIL
                                                       FEES IN A CIVIL ACTIONCASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-01074-APG-GWF
Carolyn W. Colvin


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Plaintiff Margaret Simpson's attorneys, the Law Offices of Osterhout Disability Law, LLC, are awarded
attorneys fees under 42 U.S.C. § 406(b) in the amount of $27,009.50.




         8/7/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
